

114 SRES 531 IS: Celebrating the 25th anniversary of the Albert Einstein Distinguished Educator Fellowship Program and recognizing the significant contributions of Albert Einstein Fellows. 
U.S. Senate
2016-07-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III114th CONGRESS2d SessionS. RES. 531IN THE SENATE OF THE UNITED STATESJuly 13, 2016Mr. Tillis submitted the following resolution; which was referred to the Committee on Health, Education, Labor, and PensionsRESOLUTIONCelebrating the 25th anniversary of the Albert Einstein Distinguished Educator Fellowship Program
			 and recognizing the significant contributions of Albert Einstein Fellows. 
	
 Whereas the Albert Einstein Distinguished Educator Fellowship Program was established in 1990 and formalized by law in 1994;
 Whereas Einstein Fellows are selected through a highly competitive process from among the best science, technology, engineering, and mathematics teachers in the field and represent diverse geographic regions and communities;
 Whereas the Albert Einstein Distinguished Educator Fellowship Program places exceptional teachers in positions within Federal agencies and on Capitol Hill where they contribute to advancing the fields of education, science, technology, engineering, mathematics, and public policy;
 Whereas the Department of Energy, through its Office of Workforce Development for Teachers & Scientists, and the Triangle Coalition for STEM Education have nurtured and developed the Einstein Fellowship Program;
 Whereas over 270 Einstein Fellows have served professionally at the Department of Education, the Department of Energy, the National Aeronautics and Space Administration (NASA), the National Institutes of Health (NIH), the National Institute of Standards and Technology (NIST), the National Oceanic and Atmospheric Administration (NOAA), the National Science Foundation (NSF), the Office of Science and Technology Policy (OSTP), the United States Senate, and the United States House of Representatives;
 Whereas the Einstein Fellowship Program fosters a spirit of cooperation between Federal agencies by placing a network of fellows at different agencies;
 Whereas Einstein Fellows provide practical perspectives on the application and impact of education policy;
 Whereas Einstein Fellows have made invaluable contributions to the formulation of educational policy through advice to Members of Congress and officials in Federal agencies, the development of legislation, and the creation of innovative educational programs and interventions;
 Whereas Einstein Fellows have experienced unique opportunities for professional growth and development that allow for the expansion of skills and knowledge;
 Whereas Einstein Fellows learn valuable leadership skills to advance the fields of education, science, technology, engineering, mathematics, and public policy; and
 Whereas Einstein Fellows, during their service and upon the continuation of their professional careers, serve as role models and examples of dedication and commitment for past, present, and future generations of educators and public servants: Now, therefore, be it
	
 That the Senate— (1)recognizes the significance of the 25th anniversary of the Albert Einstein Distinguished Educator Fellowship Program;
 (2)recognizes the value of having current science, technology, engineering, and mathematics teachers directly engaged in the policymaking process;
 (3)recognizes the sacrifices made by teachers who interrupt their careers to serve as Einstein Fellows;
 (4)supports the continuation of the Einstein Fellowship program; (5)encourages Federal agencies and congressional offices to host Einstein Fellows and to leverage the expertise of former Einstein Fellows; and
 (6)recognizes the contributions of past, present, and future Einstein Fellows.